ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

                                 *   of Maryland
  v.
                                 *   Misc. Docket AG No. 67,

ELEANOR NACE                     *   September Term, 2016

                            O R D E R

       The Court having considered the petition for disciplinary or

remedial action filed in the above entitled matter in accordance

with Md. Rule 19-737, and the response to the show cause order filed

by Bar Counsel, it is this 16th day of February, 2016



       ORDERED, by the Court of Appeals of Maryland, that the petition

be, and it is hereby granted, and Eleanor Nace is disbarred, effective

immediately, from the practice of law in this State subject to further

order of this Court; and it is further



       ORDERED, that the Clerk of this Court shall forthwith strike

the name of Eleanor Nace from the register of attorneys in this Court

and shall certify that fact to the Trustees of the Client Protection

Fund and the clerks of all judicial tribunals in the State in

accordance with Rule 19-761.



                                          /s/ Mary Ellen Barbera
                                          Chief Judge